DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the permanentness status".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this a reference to an eruption status and a permanentness type or one or the other. For the purpose of examination, the limitation is interpreted as both the eruption status and the permanentness type.  
Claim 13 recites the limitation “the one or more principal components " in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is interpreted as one or more principal components. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 12, 14-15, 17-18 and 25-26 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Reynard et al (US 2020/0085548).
In regard to claim 1, Reynard discloses computer-implemented method (see figures 1, 4, 6-8) comprising: 
gathering a three-dimensional (3D) model of a patient's dentition (S100, as disclosed in par 80 discloses acquiring a 3D surface mesh or other suitable surface contour model to obtain an initial model of the upper/lower teeth in an initial arrangement, this includes the surface of teeth, supportive tissue and other features of the dental arch);

standardizing the 3D model of the target tooth (par 82 discloses that obtaining the 3D model requires the capturing of the patients dentition at multiple angles with respect to the patients head and using that information to create the Model and par 86-88 disclose the use of meshed segmenting to create a desired and contour boundary for each individual tooth creating a standardized 3D model); 
identifying one or more principal component analysis (PCA) features of the portion of the  3D model of the target tooth, the one or more PCA features being correlated with the one or more visual attributes of the target tooth (par 102 discloses ready classification and differentiation between permanent and deciduous teeth using known surface features, such as size, morphology, enamel thickness, root arrangement, and crown height, using automatic or semiautomatic methods of detection of permanent or deciduous teeth);
determining one or more tooth eruption indicators of the target tooth using the one or more PCA features, the one or more tooth eruption indicators providing a basis to identify an eruption state of the target tooth (par 98-102 discloses different methods of labeling both 
outputting the one or more tooth eruption indicators (par 98-101 disclose labeling methods which can be automatically assigned to a tooth, specifically par 100 which discloses a numeric and letter assignment to each tooth individually thus outputting a tooth eruption indicator such as permanent or deciduous). 
In regard to claim 4, Reynard discloses gathering the 3D model comprises one or more of: taking the 3D model of the patient's teeth, receiving the 3D model of the patient's teeth from an intraoral scanner and receiving the 3D model from a scan of a mold of the patient's teeth (par 82- 83 disclose getting the 3D model of the patient’s mouth using a scammer or camera intraorally).
In regard to claims 5-6, Reynard discloses the eruption state comprises one or more of an eruption status and a permanentness type of the target tooth and the permanentness status designates whether the target tooth is a permanent tooth or a primary tooth. (par 102 discloses the automatic detection and measuring of distinguishing characteristics of deciduous and 
In regard to claim 8, Reynard discloses determining the one or more tooth eruption indicators comprises comparing the one or more PCA features with one or PCA features of a 3D model of one or more representative teeth (par 106 discloses comparing the features of a deciduous tooth with a predictive model to determine the appropriate shape and size of a permanent tooth). 
In regard to claim 12, Reynard discloses outputting a modified version of the 3D model of the patient's teeth to include tooth numbering based at least in part on the eruption state of the target tooth (par 103-104 discloses the replacement of a deciduous tooth with a substitute model tooth and the eruption status being a numbering based on the eruption status in par 100-101).
In regard to claim 14, Reynard discloses utilizing the one or more tooth eruption indicators as part of an orthodontic treatment plan for the patient's teeth (par 17-18 disclose using the virtual set up with mixed dentition in the planning of an orthodontic treatment).
In regard to claim 15, Reynard discloses the orthodontic treatment plan comprises a pediatric orthodontic treatment plan for a pediatric patient (par 16 discloses the plan being for a growing younger patient, which would be considered pediatric).
In regard to claim 17, Reynard discloses outputting the one or more tooth eruption indicators comprising one or more tooth eruption indicator labels corresponding to the one or more tooth eruption indicators (par 98-102 discloses different methods of labeling both permanent and deciduous teeth).

In regard to claim 25, Reynard discloses processing an intraoral scan of the patient's dentition; and generating the 3D model using the scan (par 82-83).
In regard to claim 26, Reynard further discloses comprising using one or more tooth eruption indicators of the target tooth to segment the 3D model of the patient's dentition (par 88 discloses the segmentation of the teeth using features such as the cusp, fossae or contour).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynard as applied to claim 1 above, in view of Choi et al (US 2016/0135924).
In regard to claim 2, Reynard discloses the claimed invention as set forth above in claim 1, and further discloses standardizing comprises identifying a predetermined number of angles (par 82 discloses scanning the patient at different angles), but fails to disclose the angles are  relative to a center point of the target tooth. 
However, Choi teaches the use of predetermined number of angles relative to a center point of a target tooth to create a tooth shape (par 32-33) for the purpose of comparing the shape of two teeth (par 32). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reynard to have the standardizing step include comparing the predetermined number of angles to a center point of the target tooth as disclosed by Choi to establish and compare shapes between two teeth.
In regard to claim 3, Reynard discloses the claimed invention as set forth above in claim 1, and further discloses outputting the one or more tooth eruption indicators comprises outputting an indicator corresponding to one of: a primary erupted tooth and a permanent erupted tooth (par 98-102 discloses different methods of labeling both permanent and deciduous teeth), but fails to disclose a permanent partially erupted or un-erupted tooth.
However, Choi teaches collecting and identifying data which outputs data regarding permanent partially erupted or un-erupted teeth (indicate un-erupted or erupting teeth, par 90) for the purpose of taking into consideration data regarding the un-erupted or erupting teeth while creating a proposed orthodontic treatment (par 90).

In regard to claim 13, Reynard discloses the claimed invention as set forth above for claim 1, but fails to disclose receiving a request to identify the one or more tooth eruption indicators of the target tooth; and wherein identifying the one or more principal components is performed in response to the request.
However, Choi teaches receiving a request to identify the one or more tooth eruption indicators of the target tooth (par 87-89 disclose the use of input of instructions via a keyboard); and wherein identifying the one or more principal components is performed in response to the request (par 89-92 disclose that in response to the executable instructions, data regarding the treatment plane placement and other functions are provided) for the purpose of allowing the calculation and analysis of information for an orthodontic treatment (par 89-90).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reynard to receive request to identify the one or more tooth eruption indicators of the target tooth; and wherein identifying the one or more principal components is performed in response to the request as disclosed by Choi for the purpose of allowing the calculation and analysis of information for an orthodontic treatment.
In regard to claim 16, Reynard discloses the claimed invention as set forth above in claim 1, and further discloses using the one or more tooth eruption indicators to design an orthodontic 
However, Choi teaches the use of tooth eruption indicators to design a removable dental aligner (par 61-62 discloses the use of eruption data to plan a dental aligner and par 73 discloses the appliance being removable).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Reynard to use tooth eruption indicators to design a removable dental aligner as disclosed by Choi for the purpose of enabling dental misalignment correction over a length of time, while taking into account primary and permanent teeth. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard as applied to claim 1 above, and further in view of Bergersen (US 2003/0138752), herein known as Bergersen ‘752.
In regard to claim 7, Reynard discloses the claimed invention as set forth above in claim 1, and further discloses determining the tooth eruption indicator of the target tooth (par 102), but fails to discloses the use of one or more of a patient age, eruption sequence, and patient gender in the determination of a tooth eruption indicator of a target tooth.
However, Bergersen ‘752 teaches the use of information such as patient age and patient gender (par 54 discloses the users age and gender being entered into an IRC 20 to be processed by the CPU 10) in the determination of the patients tooth eruption indication for a target tooth (par 65 discloses the medical standards stored in CPU 10 being used to determine deciduous and permanent teeth and erupted and un-erupted teeth) for the purpose of identifying dental issues such as overbites (par 65).
. 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reynard as applied to claim 1 and 10 above, and further in view of Yoon et al (US 5,742,700).
In regard to claims 9 and 11, Reynard discloses the claimed invention as set forth above in claims 1 and 10, and further discloses the determination of the one or more tooth eruption indicators of the target tooth based on the PCA features comprise applying machine learning algorithms (par 146 discloses the use of algorithms to process the images and par 102 discloses the use of automatic detection methods to process characteristics of deciduous and permanent teeth), but fails to disclose the specific type of machine learning algorithms (claim 9) and the machine trained classifier implementing a convolutional neural network (claim 11). 
However, Yoon teaches a computer implemented method which uses aa machine learning algorithm of a neural network (abstract; Col 1, lines 46-49 which discloses the use of neural network techniques to analyze the statistically derived digital image features) and the use of a machine trained classifier which implements convolutional neural network (col 1, lines 46-52 discloses the use if a database for training a neural network, which is a form of convolutional neural network).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reynard to have a neural network type machine . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard et al in view of Choi et al (US 2016/0135924).
In regard to claim 20, Reynard discloses a method of automatically determining an eruption status and an eruption permanentness status indicating a primary or permanent tooth type of a target tooth (par 27-30 discloses the determination of the type of tooth, deciduous or permanent), the method comprising:
receiving, in a computing device, a three-dimensional model of a patient’s teeth including the target tooth (S100 and par 82-84 disclose receiving and displaying a 3D model of the dentition of a patient, which would include the target teeth);
determining, in the computing device, tooth shape features of one or more reference teeth from the 3D model of the patient’s teeth (par 88 discloses the use of virtual model and mesh for each tooth to identify a number of features of each tooth), 
comparing target tooth shape features such as a crown height (par 102)
applying the tooth shape features in a machine-trained classifier of the computing device to determine the eruption status and the eruption permanentness of the target tooth (par 102 discloses ready classification and differentiation between permanent and deciduous teeth using known surface features, such as size, morphology, enamel thickness, root arrangement, and crown height, using automatic or semiautomatic methods of detection of permanent or deciduous teeth), wherein determining the eruption status includes determining whether the target tooth is fully erupted, wherein determining the eruption permanentness includes determining whether the 
outputting from the computing device the eruption status and the eruption permanentness status indicating the primary or permanent tooth type of the target tooth (par 98-101 disclose labeling methods which can be automatically assigned to a tooth, specifically par 100 which discloses a numeric and letter assignment to each tooth individually thus outputting a tooth eruption indicator such as permanent or deciduous).  
Reynard fails to disclose normalizing, in the computing device, at least some of the tooth shape feature of the target tooth using the tooth shape features of the one or more reference teeth, wherein normalizing includes normalizing one or more of a medial distal width, a buccal lingual width, a crown height, and a crown center of the 3D model of the target tooth to the one or more reference teeth, and the eruption status being partially erupted or un-erupted.
Choi teaches normalizing, in the computing device, at least some of the tooth shape feature of the target tooth using the tooth shape features of the one or more reference teeth (figure 2; par 32-34 discloses the comparison of the tooth anatomies to the target teeth or tooth based on the features of the teeth such as mesio-distal and bucco-lingual length), wherein normalizing includes normalizing one or more of a medial distal width, a buccal lingual width, a crown height, and a crown center of the 3D model of the target tooth to the one or more reference teeth (par 32-33 disclose the reference point or center point in the tooth, wherein the maximum dimensions are compared) for the purpose of predicting the shape size and location of the un-erupted tooth or teeth (par 35).

Additionally, Choi further teaches collecting and identifying data which outputs data regarding permanent partially erupted or un-erupted teeth (indicate un-erupted or erupting teeth, par 90) for the purpose of taking into consideration data regarding the un-erupted or erupting teeth while creating a proposed orthodontic treatment (par 90).
Therefore, it would be obvious to one of ordinary skill in the art, to further modify Reynard to have the eruption status further include permanent partially erupted or un-erupted tooth, as disclosed by Choi for the purpose of taking into consideration data regarding the un-erupted or erupting teeth while manufacturing orthodontic devices. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard et al in view of Choi et al as applied to claim 20 above, and further in view of Chelnokov et al (US 2009/0246726).
In regard to claim 21, Reynard/Choi disclose the claimed invention as set forth above in claim 20, but fails to disclose normalizing includes determining a total number of cusps in buccal-mesial, buccal-distal, lingual-mesial, and lingual-distal arch direction surfaces.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reynard/Choi to have the normalizing includes determining a total number of cusps in buccal-mesial, buccal-distal, lingual-mesial, and lingual-distal arch direction surfaces as disclosed by Chelnokov for the purpose of mapping and identifying distinguishing characteristics of tooth surfaces to differentiate types of teeth. 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard in view of Choi as applied to claim 20 above, and further in view of Bergersen ‘752.
In regard to claim 22, Reynard discloses the claimed invention as set forth above in claim 20, and further discloses determining the tooth eruption indicator of the target tooth (par 102), but fails to discloses collecting patient information including one or more of the patient's age, the patient's gender and tooth eruption sequence, wherein the patient information is used as supporting factors for predicting the eruption status and eruption permanentness of the target tooth.
However, Bergersen ‘752 teaches the use of information such as patient age and patient gender (par 54 discloses the users age and gender being entered into an IRC 20 to be processed by the CPU 10) in the determination of the patients tooth eruption indication for a target tooth (par 65 discloses the medical standards stored in CPU 10 being used to determine deciduous and permanent teeth and erupted and un-erupted teeth) for the purpose of identifying dental issues such as overbites (par 65).
.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reynard et al in view of Choi et al as applied to claim 20 above, and further in view of Bergersen (US 2015/0342545), herein known as Bergersen ‘545.
In regard to claim 23-24, Reynard/Choi discloses the claimed invention as set forth above for claim 2. Reynard further discloses detecting an un-erupted tooth of a patient (par 103), but fails to disclose the one or more reference teeth includes one or more of a same-side first molar, opposite-side first molar, same-side central incisor, and opposite-side central incisor of the patient (claim 23) and the un-erupted missing tooth is a molar or an incisor of a patient; and normalizing based on an existing first molar or an existing central incisor of the patient (claim 24).
However, Bergersen ‘545 teaches a reference tooth that is one or more of a same-side first molar, opposite-side first molar, same-side central incisor, and opposite-side central incisor of the patient (par 93 discloses the use of a lower permanent central incisor to calculate the tooth width of an un-erupted permanent teeth) and the un-erupted missing tooth is a molar or an incisor of a patient; and normalizing based on an existing first molar or an existing central incisor of the patient (par 93-94 discloses the normalization of a un-erupted missing tooth with an erupted permanent incisor) for the purpose of assessing and predicting crowding (par 94). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772